 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   DAVID LEE HARPER, SR.,                       Case No. 2:19-cv-06030 MCS (ADS)

12                              Plaintiff,

13                              v.                ORDER ACCEPTING REPORT AND
                                                  RECOMMENDATION OF UNITED STATES
14   CHERRY, et al.,                              MAGISTRATE JUDGE

15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended

18   Complaint, Defendants’ Motion to Dismiss Complaint, Plaintiff’s Opposition to the

19   Defendants’ Motion to Dismiss, Defendants’ Reply in Support of Motion to Dismiss, and

20   all related records and files herein, as well as the Report and Recommendation of

21   United States Magistrate Judge dated April 22, 2021 [Dkt. No. 49].

22         Finding no objections on file, it is hereby ordered:

23         1.     The Report and Recommendation of United States Magistrate Judge [Dkt.

24                No. 49] is accepted;
 1        2.   Defendants’ Motion to Dismiss [Dkt. No. 33] is:

 2             a.     Denied, as to Officer Cherry; and

 3             b.     Granted, as to Officers Jones, Carter, Sierra, and Caballero, with

 4                    leave to amend; and

 5        3.   Plaintiff shall file a second amended complaint or a statement reflecting

 6             his desire to proceed only on the claim against Officer Cherry, within thirty

 7             (30) days of the entry of this Order.

8

 9   DATED: May 27, 2021            _____________________________________
                                           ________________________
                                                                 _ __
                                    THE HONORABLE
                                          ONORABLE MARK C. SCARSI
10                                  United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
